Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matousek et al (8464508).

It should be noted that the recitation “for," "operable to," "moveable … to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 



“Based on the feedback provided from the electronic connecting rods 96, 98, the actuators 82 orient the deflection panels 76, 78 so that crop material may be directed to one side or the other and to obtain even distribution across the width of the baling chamber 86.”
“In one or more embodiments, the combine 10 may have a deflector such as a rotating deflector, which may rotate back and forth or all the way around to the extent necessary, to project crop material toward the baler 12. Preferably, the deflector is one or more pivoting deflection panels 76, 78.”

1. A baler for forming cut crop material into a bale, the baler comprising: 

a crop distributor (deflection panels 76, 78) including a forward end operable to receive the cut crop material and a rearward end operable to dispense the cut crop material into the inlet of the baling chamber (see quote from the Background of the Invention, in both square and in round baler applications,  the intended use is as claimed, directly or indirectly, such as in the detailed square baler application); 
wherein one of the baling chamber and the crop distributor is moveable relative to the other of the baling chamber and the crop distributor such that the rearward end of the crop distributor is laterally moveable, relative to the inlet of the baling chamber, between the first lateral side and the second lateral side, to distribute the cut crop material across the inlet width of the baling chamber (taught in Figs 15-18, and as quoted above).

In re cl. 2-5:
“Actuators 82 may be actuated so that the crop material trajectory may be narrowed. Alternatively, the deflection panels 76, 78 may be oriented to permit the crop material to be directed toward one side or the other.”

2. The baler set forth in claim 1, wherein the crop distributor includes a distributor width that is less than the inlet width (fig 17).

3. The baler set forth in claim 2, wherein the distributor width is less than approximately seventy five percent of the inlet width (fig 18).

4. The baler set forth in claim 2, wherein the distributor width is less than approximately fifty percent of the inlet width (fig 18).

5. The baler set forth in claim 2, wherein the distributor width is less than approximately twenty five percent of the inlet width (fig 18; see quote above).

In re cl. 9-12:
“Actuators 82 may be actuated so that the crop material trajectory may be narrowed. Alternatively, the deflection panels 76, 78 may be oriented to permit the crop material to be directed toward one side or the other. However, it is contemplated that in some embodiments only one actuator 82 may be needed to actuate the deflection panels 76, 78.”

9. The baler set forth in claim 1, wherein the crop distributor is moveable relative to the baling chamber (see quote above).

10. The baler set forth in claim 9, further comprising an actuator coupled to the crop distributor and operable to move the crop distributor relative to the baling chamber (see quote above).

11. The baler set forth in claim 10, wherein the crop distributor is rotatable about a pivot axis, such that the rearward end of the crop distributor moves laterally along an arcuate path between the first lateral side and the second lateral side along of the inlet (Figs 15-18).

12. The baler set forth in claim 11, wherein the pivot axis is disposed adjacent the forward end of the crop distributor and is arranged in a substantially vertical orientation (Figs 15-18).

13. The baler set forth in claim 1, wherein the crop distributor includes a conveyor moveable in an endless loop between the forward end and the rearward end thereof (for example, the stuffer 280 moves in an endless loop / path).

In re cl. 14-16:
“FIG. 23 illustrates an exemplary embodiment of a flowchart of a method 200 of the present invention. The use of the baler 12 in combination with the combine 10 as described above constitutes an inventive method in addition to the combine 10 and baler 12 themselves. In practicing the method of determining the amount of deflection needed for the crop material, or a portion thereof, to be projected into the baler 12 with the tailboard 66 of the combine 10 detecting whether the crop material is evenly distributed across the width of the baling chamber 86 as described above and as shown in decision block 210. Next, if there is a uneven distribution, the current position of the deflection panels 76, 78 is detected as depicted in process block 220. If there is even crop material distribution, then the deflection panels 76, 78 may be retained in their current position as shown in block 230. In decision block 240, the method 200 includes the step of determining whether there is deficient bale density in the baling chamber 86 on the operator's left or right. If on the left, process block 250 illustrates the step of actuating the actuators 82 to deflect one or both of the deflection panels 76, 78 to the left. If on the right, process block 260 illustrates the step of actuating the actuators 82 to deflect one or both of the deflection panels 76, 78 to the right. In either case, in one embodiment, the method 200 may include the step of displaying the changing position of the deflection panels 76, 78 on the control interface 102 as shown in process block 270.”

14. The baler set forth in claim 1, further comprising a left-side sensor operable to sense a size of the bale being formed within the baling chamber adjacent to the first lateral side, and a right-side sensor operable to sense a size the bale being formed within the baling chamber adjacent to the second lateral sided (as taught above and in Fig 23, even distribution, i.e. left & right, is detected).

15. The baler set forth in claim 14, further comprising a computing device disposed in communication with the left-side sensor and the right-side sensor, and operable to receive data from the left-side sensor related to the size of the bale adjacent to the first lateral side, and data from the right-side sensor related to the size of the bale adjacent to the second lateral side (fig 23).

16. The baler set forth in claim 15, further comprising an actuator (addressed in cl. 10) coupled to the crop distributor and operable to move the crop distributor relative to the baling chamber, and wherein the computing device is controllably coupled to the actuator and operable to control the actuator to move between the first lateral side and the second lateral side in response to the data received from the left-side sensor and the right-side sensor related to the size of the bale adjacent to the first lateral side and the second lateral side respectively, to maintain an approximately even bale size between the first lateral side and the right later side of the baling chamber (see quote above).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andra et al (4686820).

“(6) Deflector structure broadly denoted by the numeral 72 and hereinafter referred to as the "deflector" is positioned in overlying relationship to the conveyor 60 between the pickup 58 and the baling chamber 10. Such deflector 72 actually comprises a pair of generally triangular, upright and laterally-spaced-apart plates 74 and 76 situated on opposite sides of the baler immediately inboard of the side extremities of the tongue 54. Each of the plates 74, 76 is mounted for horizontal swinging movement on an upright pivot post 78, 80 respectively, secured to the corresponding side portion of the tongue 54 just forwardly of the forward extremity of the conveyor 60. The lower edges of the plates 74, 76 are spaced only a short distance above the upper stretch 62a of the conveyor 60, and the plates 74, 76 extend rearwardly to a point underlying the entrance 68 to the baling chamber 10, although such rearward point of termination varies as the plates 74, 76 swing laterally as will hereinafter be made apparent.”

17. A round baler (10) for forming cut crop material into a round bale, the round baler comprising: 
a housing forming a baling chamber having an inlet defining an inlet width, wherein the inlet width extends substantially across the baling chamber and includes a first lateral side and a second lateral side (fig 1); 

a pickup head (58) coupled to the forward end of the crop distributor (fig 1), 
wherein the pickup head is operable to lift the cut crop material from a ground surface and convey the cut crop material to the forward end of the crop distributor (taught/shown in fig 1); and 
wherein the rearward end of the crop distributor is laterally moveable relative to the inlet of the baling chamber, between the first lateral side and the second lateral side, to distribute the cut crop material across the inlet width of the baling chamber (see quote above).

18. The round baler set forth in claim 17, wherein the pickup head includes a pickup width that is less than inlet width (fig 2).

19. The round baler set forth in claim 17, wherein the pickup head includes a pickup width, and wherein the distributor width is less than the pickup width (figs 2, 4, 6).

“(11) Throughout operation of the baler, the microprocessor 114 receives inputs from three sensors 116, 118 and 120 shown schematically in FIGS. 4-7 and in more detail in FIGS. 1 and 2. As illustrated in FIG. 2, all three of the sensor 116, 118, and 120 are mounted on the rear of the baler and include a mounting bracket 122 as well as a slide bar 124 supported by the three sensors 116, 118, and 120 thus serve, through tension in the three belts 18a, 18c, and 18e, to sense the condition of things within three transverse sections 10a, 10b, and 10c of the chamber 10, FIG. 2 illustrating imaginary lines of demarcation 132 and 134 which separate the center chamber section 10b from side sections 10a and 10b.”

20. The round baler set forth in claim 17, further comprising: a left-side sensor operable to sense a size of the bale being formed within the baling chamber adjacent to the first lateral side; a right-side sensor operable to sense a size the bale being formed within the baling chamber adjacent to the second lateral side (see quote above); 
an actuator coupled to the crop distributor and operable to move the crop distributor relative to the baling chamber (hydraulic motor / cylinder 100); 
a computing device disposed in communication with the left-side sensor and the right-side sensor, and operable to receive data from the left-side sensor related to the size of the bale adjacent to 
wherein the computing device is controllably coupled to the actuator and operable to control the actuator to move between the first lateral side and the second lateral side in response to the data received from the left-side sensor and the right-side sensor related to the size of the bale adjacent to the first lateral side and the second lateral side respectively, to maintain an approximately even bale size between the first lateral side and the right later side of the baling chamber (intended use / capability is taught in col. 7, 8).

The broader claims 1-16  are already encompassed and addressed above.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matousek et al (8464508), in view of Andra et al (4686820).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Matousek teaches the claimed invention above, including what is well known in the art:

“After the combining operations are completed, a separate baler towed by a tractor is required to gather cut crops such as plant stalks from the field to form the plant stalks into round or square bales.”
 
except showing the alternate application, i.e. the claimed “round baler”:

6. The baler set forth in claim 1, further comprising a pickup head coupled to the forward end of the crop distributor, wherein the pickup head is operable to lift the cut crop material from a ground surface and convey the cut crop material to the forward end of the crop distributor.

Andra teaches that the application of the crop distribution at the inlet of a round baler is old and known.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the crop distribution of Matousek with the teachings of Andra, because it would not have been outside the skill to apply crop distribution in a round baler application, in order to provide an even bale.

7. The baler set forth in claim 6, wherein the pickup head includes a pickup width that is less than the inlet width (obvious dimension in a combination).

8. The baler set forth in claim 7, wherein the pickup width is equal to or greater than the distributor width (obvious dimension in a combination).

The above combination meets / teaches the subject matter of cl. 17-20.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Kendrick (8490375) teaches an even distribution of crop material in the bale chamber (figs 15-23).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671